The offense is possession of intoxicating liquor for the purpose of sale; the punishment confinement in the penitentiary for one year.
Operating under a search warrant, officers searched appellant's private residence and found therein seven hundred and forty-five gallons of whiskey. Appellant offered no testimony.
Appellant objected to the testimony of the officers touching the result of the search on the ground that it was not shown in the affidavit for the search warrant that appellant's private residence was a place where intoxicating liquor was sold or manufactured. It was averred in the affidavit that the affiants believed and had reason to believe that there was located in appellant's private residence — the residence being described — certain property which was being used as a means of violating the liquor laws of Texas, said property being whiskey and a complete still. The particular grounds for the belief of the affiants were then set forth in the affidavit, it being averred that the affiants had been informed by numerous persons that a large quantity was stored by appellant in his private residence, and that it was a matter of common knowledge that liquor was sold there in violation of law. While it is true that the words "intoxicating liquor" are omitted from the latter part of the affidavit, it appears from a reading of the entire affidavit that it was charged that appellant was selling intoxicating liquor in his private residence. The fact that the charge that appellant was selling intoxicating liquor appears only in that part of the affidavit showing the facts and circumstances constituting probable cause would not, in our opinion, render the affidavit insufficient. Under the statute and decisions of this court the affidavit for a warrant to search a private residence must show such residence to be a place where intoxicating liquor is sold or manufactured. Art. 691, P. C.; Green v. State, 12 S.W.2d 790; Banks v. State,14 S.W.2d 280; Torres v. *Page 305 
State, 18 S.W.2d 179. The rule laid down by the statute and the decisions was complied with.
The testimony of the officers was also objected to on the ground that the particular offense which appellant was committing was not set forth. We are unable to agree with this contention. The affidavit shows that appellant was selling intoxicating liquor.
After carefully examining every contention made by appellant, we fail to find reversible error.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.